Motion Granted and Abatement Order filed January 11, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00564-CV
                                  ____________

    THE BRICKMAN GROUP LTD. LLC AND GUILLERMO RAFAEL
                    BERMEA, Appellants

                                        V.

     MICHELLE LYNN BRASWELL, INDIVIDUALLY AND AS
   INDEPENDENT EXECUTRIX OF THE ESTATE OF WILLIAM
     MARKLEY BRASWELL, AND AS NEXT OF FRIEND OF
XXXXXXXXXXXX AND XXXXXXXXXXXXXXX AND SANDRA SOUTH
                 BRASWELL, Appellees


                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-38679

                           ABATEMENT ORDER

      On January 11, 2018, the parties notified this court that the parties had
reached an agreement to settle the issues on appeal. The parties requested that the
appeal be abated to permit proceedings in the trial court for approval of the
settlement. See Tex. R. App. P. 42.1(a)(2)(C). The motion is granted. Accordingly,
we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 12, 2018. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                    PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.